Citation Nr: 0625633	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty with the Army from April 
1967 through April 1970.  He also had subsequent reserve 
service.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On service entrance examination in June 1967, the veteran 
gave a history of having high or low blood pressure.  He was 
noted to have a systolic blood pressure reading of 138 and a 
diastolic reading of 88.  A December 1969 separation 
examination report revealed a diagnosis of borderline 
hypertension.  His blood pressure readings were the same as 
it was on service entrance.  Service reserve records and post 
service medical records show a diagnosis of hypertension.  

The facts in this case raise the question as to whether the 
veteran entered service with hypertension, and if so did it 
increase in severity beyond natural progression.  The 
question as to whether hypertension was first manifested in 
service also needs to be addressed.  As these are medical 
questions, the veteran should be scheduled for a VA 
examination, to include an opinion regarding the etiology of 
his hypertension.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the veteran's hypertension.  The examiner 
should address the following:

a.  Whether the veteran entered service 
with hypertension.  If yes, the 
examiner should identify the evidence 
leading to this conclusion.  He should 
then state whether hypertension 
underwent an increase in severity in 
service which was beyond the natural 
progression of the disease.

b.  If hypertension did not exist upon 
the veteran's entrance in service, 
state whether hypertension was incurred 
during the veteran's period of active 
military service (April 1967 to April 
1970), within one year of the veteran's 
active military service or during any 
period in which the veteran was on 
active duty for training (the examiner 
should be provided with all of the 
veteran's period of active duty 
training, as well as the associated 
medical records for those periods).

c.  The examiner should give a complete 
rationale for all conclusions made.  The 
rationale should be based on examination 
findings, historical records, and medical 
principles.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



